Case 1:20-cr-00108-SPW Document 19 Filed 12/08/20 Page 1 of 1

Ben 3 9

 

IN THE UNITED STATES DISTRICT COURT DEC 08 2020
FOR THE DISTRICT OF MONTANA Glee UES pusKet Goud
BILLINGS DIVISION ee

UNITED STATES OF AMERICA, CR 20-108-BLG-SPW

Plaintiff,

vs. ORDER

TRACY FONDA FLANIGAN,

Defendant.

 

 

Upon the United States’ Motion to Dismiss with Prejudice Forfeiture
Allegation (Doc. 18) contained in the indictment, and for good cause shown,

IT IS HEREBY ORDERED that the forfeiture allegation contained in the
indictment is DISMISSED WITH PREJUDICE.

The Clerk of Court is directed to notify the parties of the making of this

Order.
sph
& day of December, 2020.

Loan Phiten.

SUSAN P. WATTERS

United States District Court Judge
l

DATED this
